                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION

UNITED STATES OF AMERICA                                                            PLAINTIFF


v.                                   Case No. 6:18-cr-60007


MELVIN BANKS                                                                      DEFENDANT

                                            ORDER

         Now on this same day came on for consideration the government’s Motion to Dismiss

pursuant to Rule 48(a), Federal Rules of Criminal Procedure. (ECF No. 46). Upon consideration

of the same, the Court is of the opinion that the motion should be granted.

         NOW THEREFORE, it is ordered that the Indictment filed in the above-entitled and

numbered cause on June 5, 2018, be on the same day hereby dismissed against Defendant Melvin

Banks.

         IT IS SO ORDERED, this 9th day of March, 2020.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
